         Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 1 of 35



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,

                          Plaintiff,
v.                                                Case No. 18-cv-02387-(APM)

                                              ORAL ARGUMENT REQUESTED
MICHELLE COTTLE, et al.

                          Defendants.



     PLAINTIFF SHERIFF ARPAIO’S OPPOSITION TO DEFENDANTS’ MOTION TO
                                 DISMISS




Dated: February 8, 2019                    Respectfully submitted,

                                            /s/ Larry Klayman
                                           Larry Klayman, Esq.
                                           FREEDOM WATCH, INC.
                                           D.C. Bar No. 334581
                                           2020 Pennsylvania Ave. NW, Ste 345
                                           Washington, D.C. 20006
                                           Tel: (310) 595-0800
                                           Email: leklayman@gmail.com

                                           Counsel for Plaintiff
       Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 2 of 35



I.     INTRODUCTION…………………………………………………………………….                                            1

II.    THE ARTICLE AT ISSUE…………………………………………………………..                                       2

III.   THE LAW AND ANALYSIS………………………………………………………...                                       5

       A.   Legal Standard of Review.……………………………………………………                                 5

       B.   Plaintiff’s Defamation Claims Easily Survive a 12(b)(6) Motion to Dismiss
            Because Plaintiff Sufficiently Pled Actual Malice and Defendants Published
            Their False and Defamatory Statements with a Reckless Disregard for Their
            Truth……………………………………………………………………………                                            6

            1.    Defamation………………………………………………………………                                      6

                  a.     Element 1 – The False and Defamatory Statements……………             7

                  b.     Element 2 – Defendants Published Without Privilege………….          9

                  c.     Element 3 – Defendants Acted with Actual Malice and a Reckless
                         Disregard for the Truth………………………………………….                       10

                  d.     Element 4 – The Statements are Actionable as a Matter of Law.   16

            2.    Defamation Per Se………………………………………………………                                 16

            3.    Defamation by Implication ……………………………………………..                          18

       C.   Plaintiff’s Independent Causes of Action Survive Because the Defamation
            Claims Survive………………………………………………………………….                                20

            1.    Tortious Interference with Prospective Business Relations…………..        20

            2.    False Light……………………………………………………………….                                   21

       D.   Defendants’ False and Defamatory Statements are not Non-Actionable
            Opinion Because the Connotations Defendants Publish are Sufficiently
            Factual to be Susceptible of Being Proved True or False……………………      23

IV.    CONCLUSION…………………………………………………………………………                                            26
      Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 3 of 35



                                  CASES

Afro-American Publ’g Co. v. Jaffe,
      366 F.2d 649 (D.C. Cir. 1966)…………………………………………………………….                 17

Armstrong v. Simon & Schuster,
      649 N.E. 825, 829 (N.Y. 1995)……………………………………………………………                  19

Ashcroft v. Iqbal,
       556 U.S. 662 (2009)………………………………………………………………………. 5, 6, 12

Ball v. E.W. Scripps Co.,
        801 S.W.2d 684 (Ky. 1990)……………………………………………………………….. 13

Bean v. Gutierrez,
       980 A.2d 1090 (D.C. 2009)……………………………………………………………….. 21

Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007)……………………………………………………………………….                      5

Benz v. Wash. Newspaper Publ’g Co., LLC,
       2006 U.S. Dist. LEXIS 71827 (D.D.C. Sept. 29, 2006)………………………………….. 21, 22

Bernabei & Wachtel, PLLC,
      116 A.3d 1262 (D.C. 2015)……………………………………………………………….. 21

Browning v. Clinton,
      292 F.3d 235 (D.C. Cir. 2002)…………………………………………………………….. 20

Cottell v. Smith,
        299 Ga. 517 (2016)………………………………………………………………………… 18

Edmond v. Am. Ed. Servs.,
     823 F. Supp. 2d 28 (D.D.C. 2011)…………………………………………………………. 17

Erickson v. Pardus,
       551 U.S. 89 (2007)…………………………………………………………………………                        5

Fiber Sys. In’l v. Roehrs,
       470 F.3d 1150 (5th Cir. 2006)……………………………………………………………... 11

Flamm v. American Ass’n of University Women,
      201 F.3d 144 (2nd Cir. 2000)……………………………………………………………… 24

Flowers v. Carville,
      310 F.3d 1118 (9th Cir. 2002)……………………………………………………………... 10
      Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 4 of 35




Galloway v. FCC,
      778 F.2d 16 (D.C. Cir. 1985)………………………………………………………………. 25

Guilford Transp. Indus., Inc. v. Wilner,
       760 A.2d 580 (D.C. 2000)……………………………………………………………….. 7, 9, 26

Harte-Hanks Commc’ns., Inc. v. Connaughton,
      491 U.S. 657 (1989)……………………………………………………………………… 12, 13, 14

Herbert v. Lando,
      441 U.S. 153 (1979)………………………………………………………………………. 13, 14, 15, 25

Howard Univ. v. Best,
     484 A.2d 958 (D.C. 1984)…………………………………………………………………                   8

Hutchinson v. Proxmire,
       443 U.S. 111 (1979)………………………………………………………………………. 10, 26

Johnson v. Johnson Publishing Co.,
      271 A.2d 696, 698 (D.C. 1970)…………………………………………………………… 16

Kimmel v. Gallaudet Univ.,
      639 F. Supp. 2d 34 (D.D.C. 2009)………………………………………………………… 20

Levy v. American Mut. Ins. Co.,
        196 A.2d 475 (D.C. 1964)………………………………………………………………… 14

Martin v. Ezeagu,
       816 F. Supp. 20 (D.D.C. 1993)…………………………………………………………….             4

Matrixx Initiatives, Inc. v. Siracusano,
       131 S. Ct. 1309 (2011)……………………………………………………………………...               5

Mazur v. Szporer,
      2004 U.S. Dist. LEXIS 13176 (D.D.C. June 1, 2004)…………………………………….. 16

Milkovich v. Lorain Journal Co.,
       497 U.S. 1 (1990)………………………………………………………………………….. passim

Moldea v. New York Times Co.,
      15 F.3d 1137 (D.C. Cir. 1994)…………………………………………………………….. 16, 17, 22

Moss v. Stockard,
       580 A.2d 1011 (D.C. 1990)……………………………………………………………….. 15
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 5 of 35



Mountain States Legal Foundation v. Bush,
      306 F.3d 1132 (D.C. Cir. 2002)……………………………………………………………                4

Nanko Shipping, USA v. Alcoa, Inc.,
      107 F. Supp. 3d 174 (D.D.C. 2015)……………………………………………………….. 20

Newton v. National Broadcasting Co.,
      930 F.2d 662 (9th Cir. 1990)……………………………………………………………… 14

New York Times v. Sullivan,
      376 U.S. 254 (1964)………………………………………………………………………. 10, 11, 26

Ollman v. Evans,
      750 F.2d 970 (D.C. Cir. 1984)…………………………………………………………….                4

Oraraugo v. Watts,
      884 A.2d 63 (D.C. 2005)…………………………………………………………………..                   7

Paul v. Davis,
        424 U.S. 693 (1976)……………………………………………………………………..                   16

Paulin v. The George Washington School of Medicine and Health Sciences,
       878 F. Supp. 2d 241 (D.D.C. 2012)………………………………………………………..            6

Poindexter v. Wachovia Mortgage Corp.,
      F. Supp. 2d, 2012 WL 1071248 (D.D.C. 2012)……………………………………………          5

Rosenblatt v. Baer,
      383 U.S. 75 (1966)………………………………………………………………………… 2, 6

Saenz v. Playboy Enterprises, Inc.,
       841 F.2d 1309 (7th Cir. 1988)……………………………………………………………... 25

Sigal Constr. Corp. v. Stanbury,
       586 A.2d 1204 (D.C. 1991)………………………………………………………………... 24

St. Amant v. Thompson,
       390 U.S. 727 (1968)……………………………………………………………………….. 11

Stewart v. Nat’l Educ. Ass’n,
       471 F.3d 169 (D.C. Cir. 2006)……………………………………………………………..              5

Tavaoulareas v. Piro,
      817 F.2d 762 (D.C. Cir. 1987)…………………………………………………………….. 4, 9

Wallace v. Skadden, Arps, Slate, Meagher and Flom,
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 6 of 35



       715 A.2d 873 (D.C. 1988)………………………………………………………………… 7, 8

Weyrich v. New Republic, Inc.,
      235 F.3d 617 (D.C. Cir. 2001)……………………………………………………………..14, 17

White v. Fraternal Order of Police,
       909 F.2d 512 (D.C. Cir. 1990)……………………………………………………………..passim

                                         RULES

Fed. R. Civ. P. 8(a)(2)……………………………………………………………………………… 12

Fed. R. Civ. P. 9(b)………………………………………………………………………………… 12

Fed. R. Civ. P. 12(b)(6)……………………………………………………………………………. 5, 6

Fed. R. Civ. P. 56………………………………………………………………………………….. 15

                                OTHER AUTHORITIES

David A. Elder, Defamation: A Lawyer’s Guide § 7:3 (1993)……………………………………. 11

David A. Elder, Neville L. Johnson, and Brian A. Rishwain, Establishing Constitutional Malice
for Defamation and Privacy/False Light Claims When Hidden Cameras and Deception Are Used
by the Newsgatherer, 22 Loy. L.A. Ent. L. Rev. 327, 383 (2002)…………………………………. 13

R. Sack, Libel, Slander, and Related Problems 52…………………………………………………                          4

Restatement (Second) of Torts § 580A, cmt. D (1977)……………………………………………. 11

W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 116 (Supp. 1988)……………... 18


                                   OTHER SOURCES

Fortin, Jacey, A Guide to Joe Arpaio, the Longtime Sheriff Who Escaped Strife, The New York
Times, (Aug. 27, 2017), available at: https://www.nytimes.com/2017/08/27/us/joe-arpaio-sheriff-
pardon.html………………………………………………………………………………………… 12

The Editorial Board, Voters Drive Sheriff Arpaio Out of Town, The New York Times, (Nov. 11,
2016), available at: https://www.nytimes.com/2016/11/11/opinion/voters-drive-sheriff-arpaio-
out-of-town.html?module=inline………………………………………………………………….. 12

Lacey, Marc, Arpaio Is Criticized Over Handling of Sex-Crimes Cases, The New York Times,
(Dec. 9, 2011), available at: https://www.nytimes.com/2011/12/10/us/sheriff-joe-arpaio-
criticized-over-handling-of-sex-crimes-cases.html?module=inline………………………………. 12
       Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 7 of 35




Pena-Perez, Richard, Former Arizona Sheriff Joe Arpaio Is Convicted of Criminal Contempt,
The New York Times, (July 31, 2017), available at:
https://www.nytimes.com/2017/07/31/us/sheriff-joe-arpaio-convicted-
arizona.html?module=inline………………………………………………………………………. 12
         Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 8 of 35



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,

                         Plaintiff,
v.                                                          Case No. 18-cv-02387-(APM)

                                                        ORAL ARGUMENT REQUESTED
MICHELLE COTTLE, et al.

                         Defendants.



     PLAINTIFF SHERIFF ARPAIO’S OPPOSITION TO DEFENDANTS’ MOTION TO
                                 DISMISS1

        Plaintiff Joseph Michael Arpaio (“Plaintiff Sheriff Arpaio”) respectfully submits this

memorandum of law in opposition to Defendant Michelle Cottle’s (“Cottle”) and Defendant The

New York Times’ (hereinafter referred to as “Defendants”) motion to dismiss the Complaint and

hereby submits as follows:

I.      INTRODUCTION

        Defendants’ motion to dismiss is wholly without merit and should be denied. Plaintiff

Sheriff Arpaio’s Complaint sets forth multiple specific allegations that more than satisfy each of

the elements of Plaintiff’s claims for defamation, defamation per se, defamation by implication,

tortious interference with prospective business relations, and false light. This opposition

summarizes the fatal deficiencies in Defendants’ arguments and explains those deficiencies by

providing the Court with concrete examples from Plaintiff Sheriff Arpaio’s well-pled Complaint.




1
  Notwithstanding the lack of merit of Defendants’ motion to dismiss, they have filed a wholly
frivolous Anti-SLAPP motion, for the reasons set forth in Plaintiff’s opposition.

                                                1
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 9 of 35



       As Justice Stewart said over five decades ago, “[t]he right of a man [or woman] to the

protection of his own reputation from unjustified invasion and wrongful hurt reflects no more

than our basic concept of the essential dignity and worth of every human being – a concept at the

root of any decent system of ordered liberty.” Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966).

Defendants’ defamatory article with its multitude of falsehoods and false innuendos has

indisputably provoked vicious and venomous condemnations of Plaintiff Sheriff Arpaio from

ordinary reasonable people who simply read the defamatory article published by Defendants

Cottle and New York Times and conclude from the article on its face that Plaintiff Sheriff Arpaio

is a killer, a disgrace to law enforcement, a crook, a criminal, and worse. There is no doubt that

Plaintiff Sheriff Arpaio has been degraded and disgraced. There is no doubt that he has been held

up to public hatred, contempt, scorn, and ridicule. There is no doubt that he has been injured in

his trade, profession, and occupation. The reputation of one of the great law enforcement

officers, who sought to protect America’s borders and Arizona citizens from harms committed

by illegal aliens and other lawbreakers, whose leadership is the stuff of legend – to use

Defendants’ phrase – is falsely attacked. Plaintiff Sheriff Arpaio has turned to this honorable

Court for a remedy; a remedy to which he is, in justice and under the law, entitled.

II.    THE ARTICLE AT ISSUE

       On August 29, 2018, Defendants Cottle and New York Times published an article titled,

“Well, at Least Sheriff Joe Isn’t Going to Congress – Arpaio’s Loss in Arizona’s Senate

Republican Primary is a Fitting End to the Public Life of a Truly Sadistic Man.” Defendants

strategically and disingenuously title the defamatory article as an opinion piece even though it

contains several false, defamatory factual assertions concerning Plaintiff Sheriff Arpaio. These

false factual assertions are carefully and maliciously calculated to damage and injure Plaintiff




                                                 2
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 10 of 35



Sheriff Arpaio both in the law enforcement community and the community of Republican and

conservative establishment donors in order to prevent him from successfully running for the U.S.

Senate in 2020 or for another public office as a Republican. Compl. at ¶ 14.

       The false and defamatory factual representations and statements contained in the

defamatory article include but are not limited to:

       His 24-year reign of terror was medieval in its brutality. In addition to
       conducting racial profiling on a mass scale and terrorizing immigrant
       neighborhoods with gratuitous raids and traffic stops and detentions, he
       oversaw a jail where mistreatment of inmates was the stuff of legend. Abuses
       ranged from the humiliating to the lethal. He brought back chain gangs. He
       forced prisoners to wear pink underwear. He set up an outdoor “tent city,”
       which he once referred to as a “concentration camp,” to hold the overflow of
       prisoners. Inmates were beaten, fed rancid food, denied medical care (this
       included pregnant women) and, in at least one case, left battered on the floor
       to die.

       The number of inmates who hanged themselves in his facilities was far
       higher than in jails elsewhere in the country. More disturbing still, nearly
       half of all inmate deaths on his watch were never explained.

       At the same time, Mr. Arpaio’s department could not be bothered to uphold
       the laws in which it had little interest. From 2005 through 2007, the sheriff
       and his deputies failed to properly investigate, or in some cases to investigate
       at all, more than 400 sex-crime cases, including those involving the rape of
       young children.

Compl. at ¶ 15 (emphasis added).

       The defamatory article further publicly places Plaintiff Sheriff Arpaio in a false light that

is offensive to any reasonable person using false statements, representations, and imputations.

       Joe Arpaio, the former sheriff of Maricopa County, Ariz., who so robustly
       devoted himself to terrorizing immigrants that he was eventually convicted of
       contempt of court and would have lived out his twilight years with a well-
       deserved criminal record if President Trump, a staunch admirer of Mr.
       Arpaio’s bare-knuckle approach to law enforcement, had not granted him a
       pardon.

       Cast aside and left to wallow in the knowledge that his moment has passed,
       he has a fitting end to the public life of a true American villain.



                                                 3
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 11 of 35



       It was no secret that Mr. Arpaio’s methods often crossed the line into the
       not-so- legal.

       For nearly a quarter-century, Sheriff Joe Arpaio was a disgrace to law
       enforcement, a sadist masquerading as a public servant. In a just system, we
       would not see his like again.

Compl. at ¶ 17 (emphasis added). The false, misleading and fraudulent statements in the

defamatory article, including outright lies in the form of false or misleading facts or false and

misleading mixed opinion and fact, have severely harmed Plaintiff Sheriff Arpaio’s reputation

and caused him financial and other damage. Defendants severely harmed Plaintiff Sheriff

Arpaio’s distinguished 55-year law enforcement and political career by publishing false and

defamatory statements concerning his trade. The false and fraudulent facts in the defamatory

article severely harmed Plaintiff Sheriff Arpaio’s chances and prospects of election to the U.S.

Senate in 2020 and his reputation in the law enforcement community has also been harmed,

including the Drug Enforcement Administration (“DEA”), where he served for 26 years as an

agent and top official. Compl. at ¶¶ 20-21.

       The defamatory statements that Plaintiff Sheriff Arpaio sufficiently alleged in his

Complaint must be taken as a whole, in conjunction with the entire article. “. . . The cardinal

principle of defamation law [is] that ‘words must be read in the context of the entire

communication as a whole.’” Tavoulareas v. Piro, 817 F.2d 762, 818 (D.C. Cir. 1987) (emphasis

added) (quoting R. Sack, Libel, Slander, and Related Problems 52 (1980)); see also Ollman v.

Evans, 750 F.2d 970, n. 88 (D.C. Cir. 1984) (“. . . the publication must be taken as a whole, and

in the sense in which it would be understood by the read to whom it was addressed.”).




                                               4
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 12 of 35



III.   THE LAW AND ANALYSIS

       A.      Legal Standard of Review.

       This Court must deny Defendants motion to dismiss unless “it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Mountain States Legal Foundation v. Bush, 306 F.3d 1132, 1134 (D.C. Cir. 2002); see also

Martin v. Ezeagu, 816 F. Supp. 20, 23 (D.D.C. 1993) (a motion to dismiss is appropriate only if

it is clear that no relief could be granted under any set of facts that could be proved consistent

with the allegations.). To determine the legal sufficiency of Plaintiff’s Complaint, the Court

“must accept as true all of the factual allegations contained in the complaint.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007). A court may not dismiss a complaint merely because it appears

unlikely that the plaintiff can prove those facts or will ultimately prevail on the merits. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007). Federal Rule of Civil Procedure 12(b)(6) also

requires “construing the complaint liberally in the plaintiff’s favor with the benefit of all

reasonable inferences derived from the facts alleged.” Stewart v. Nat’l Educ. Ass’n, 471 F.3d

169, 173 (D.C. Cir. 2006).

       A motion to dismiss must be denied where, as here, allegations of the complaint contain

sufficient facts which, if true, “state a claim for relief that is plausible on its face.” Twombly, 550

U.S. at 570. In turn, “[a] claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The standard is plausibility,

not probability. Id. at 678 (citing Twombly, 550 U.S. at 556)2; see Matrixx Initiatives, Inc. v.



2
  Plaintiff is confident that ultimately the evidence will demonstrate that all his claims are more
than probable. At this early pleading stage, however, it is not necessary to demonstrate
probability, only plausibility.

                                                  5
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 13 of 35



Siracusano, 131 S. Ct. 1309, 1322 n.12 & 1323 (2011). In considering the factual allegations, a

court must view the complaint as a whole, assume the truth of its allegations, and afford the

plaintiff the benefit of reasonable inferences from the allegations. Matrixx, 131 S. Ct. at 1322-23;

see also Poindexter v. Wachovia Mortgage Corp., F. Supp. 2d, 2012 WL 1071248, *1 (D.D.C.

2012) (Wilkins, J.) (“the court liberally construes the complaint in favor of the non-moving party

and grants all reasonable inferences to the nonmovant that can be derived from the facts

alleged.”).

       Indeed, “[w]hen there are well-pleaded factual allegations, a court should assume their

veracity.” Iqbal, 556 U.S. at 664. As this Court stated in Paulin v. The George Washington

School of Medicine and Health Sciences, 878 F. Supp. 2d 241 (D.D.C. 2012), “[i]t is essential to

remember that, for the purposes of ruling on a motion to dismiss, the factual allegations of the

complaint must be presumed to be true and liberally construed in favor of the plaintiff.” Id. at

246. (emphasis in original). The findings and conclusions in the Complaint must be accepted as

true – not utterly disregarded as Defendants seek to have this Court do. Under these standards,

Defendants’ motion to dismiss must be denied as a matter of law.

       B.      Plaintiff’s Defamation Claims Easily Survive a 12(b)(6) Motion to Dismiss
               Because Plaintiff Sufficiently Pled Actual Malice and Defendants Published
               Their False and Defamatory Statements with a Reckless Disregard for Their
               Truth.

       “Since the latter half of the 16th century, the common law has afforded a cause of action

for damage to a person’s reputation by the publication of false and defamatory statements.”

Milkovich v. Lorain Journal Co., 497 U.S. 1, 11 (1990). Our body of law recognizes the

“important social values which underlie the law of defamation” and recognizes that “[s]ociety

has a pervasive and strong interest in preventing and redressing attacks upon reputation.” Id. at

22 (quoting Rosenblatt, 383 U.S. at 86)). Here, Plaintiff Sheriff Arpaio, who has been publicly



                                                 6
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 14 of 35



maligned by Defendants’ defamatory conduct, seeks redress for the attacks upon his character

and reputation and livelihood.

               1.      Defamation

       To succeed on a claim for defamation, a plaintiff need only prove: “(1) that the defendant

made a false and defamatory statement concerning the plaintiff; (2) that the defendant published

the statement without privilege to a third party; (3) that the defendant’s fault in publishing the

statement [met the requisite standard]; and (4) either that the statement was actionable as a

matter of law irrespective of special harm or that its publication caused plaintiff special harm.”

Oraraugo v. Watts, 884 A.2d 63, 76 (D.C. 2005).

                       a.        Element 1 – The False and Defamatory Statements.

       A statement is defamatory “if it tends to injure [the] plaintiff in his trade, profession or

community standing, or lower him in the estimation of the community.” Guilford Transp. Indus.,

Inc. v. Wilner, 760 A.2d 580, 594 (D.C. 2000). A publication conveys a defamatory meaning if it

“tends to lower the plaintiff in the estimation of a substantial, respectable group, though they are

a minority of the total community or [of the] plaintiff’s associates.” White v. Fraternal Order of

Police, 909 F.2d 512, 518 (D.C. Cir. 1990).

       In Wallace v. Skadden, Arps, Slate, Meagher and Flom, 715 A.2d 873 (D.C. 1988), a

former associate of a law firm brought suit against her former employer for defamation. Id. at

875. The plaintiff there alleged that her character and professional qualifications had been

defamed by the defendants in a number of performance evaluations and other communications.

Id. She alleged that defendants falsely and maliciously stated that:

       the plaintiff ‘played hookie’ and had poor and unreliable work habits; that she
       frequently failed to meet deadlines; that she produced work of ‘inferior quality,’
       some of which was ‘not worth reading’; that she was unwilling to work on




                                                 7
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 15 of 35



       weekends . . . and used her children as an excuse for poor performance; and that
       her billings were low, compared with those of other associates; . . .

Id. at 876. The complaint also alleged that the defendants further defamed her by stating that one

client was so displeased with the poor quality of the plaintiff’s work that a representative of the

client had asked the plaintiff’s superiors not to assign the plaintiff to any more of that client’s

matters. Id. at 877. Finally, the complaint alleged that her former colleagues were directed to

respond to any inquires by potential employers as to the plaintiff’s qualifications by providing

only the dates of the plaintiff’s employment; according to plaintiff, an employer reference

providing only this information “is a well known code in the legal community for ‘do not hire.’”

Id.

       The trial judge mistakenly dismissed the complaint for failure to state a claim, holding

that the communications in question were not defamatory. Id. 875. But, the District of Columbia

Court of Appeals disagreed and reversed, holding that these statements are, “at least, capable of a

defamatory meaning.” Id. at 878. “An allegation that an attorney is often out of the office during

normal working hours, although perhaps inconclusive on its face, could reasonably be construed,

in context, as a reflection on her professional performance.” Id. The court continued, “[a] false

representation that a client is sufficiently dissatisfied with an attorney’s work to seek the

attorney’s removal from the client’s matters is patently defamatory,” id., and that “the

defendants’ alleged coup-de-grace – a directive to all attorneys to convey to prospective

employers the coded message that the plaintiff should not be hired – tends to injure the plaintiff’s

reputation in her profession.” Id.

       Here, the false and defamatory article has precisely ascribed to Plaintiff conduct and

characteristics that would tend to injure him “in [his] trade, profession or community standing,”

Howard Univ. v. Best, 484 A.2d 958, 988 (D.C. 1984), or “adversely affect [his] fitness for the



                                                 8
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 16 of 35



proper conduct of [his] lawful business.” Wallace, 715 A.2d at 877. The defamatory publication

contains several factual falsities about Plaintiff that are not only “capable of a defamatory

meaning” but also, as in Wallace, “patently defamatory.” Id. The false representation and

imputation that Plaintiff Sheriff Arpaio’s “abuses ranged from the humiliating to the lethal”

(lethal meaning deadly) is patently defamatory. It leaves the reader with the false impression that

Plaintiff Sheriff Arpaio callously killed people because, among other reasons, his “reign of terror

was medieval in its brutality[,]” he “terroriz[ed] immigrants[s],” and “beat[]” inmates who were

left “battered on the floor to die” Compl. at ¶ 15.

       A jury could find that the statements Defendants maliciously published accused Plaintiff

of murder, among other crimes, and thus conveyed a defamatory meaning, because “to constitute

a libel it is enough that the defamatory utterance imputes any misconduct whatever in the

conduct of the [plaintiff’s] calling.” Guilford, 750 A.2d at 600; see also Tavaoulareas v. Piro,

817 F.2d 762, 780 (D.C. Cir. 1987) (holding that statement that “a father set up his son in

business” accuses father of nepotism and is defamatory because it “might tend to injure [him] in

his trade, profession or community standing, or lower him in the estimation of the community”).

The entire defamatory article concerns “plaintiff’s calling” as a Sheriff and conveys not only

“misconduct” but also criminal activity amounting to felonies. Guilford, 750 A.2d at 600.

                       b.      Element 2 – Defendants Published Without Privilege.

       Defendants published their false and defamatory article without privilege. Despite citing

law in their motion to dismiss concerning this particular element of defamation, see Defendants’

MTD at p. 28 [Dkt. #8], Defendants fail to raise it substantively in their motion to dismiss and do

not address the issue at all. Therefore, this honorable Court must rest on Plaintiff’s sufficient




                                                  9
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 17 of 35



allegations in the Complaint wherein he explicitly stated, “Defendants’ statements and the

publishing/broadcasting thereof were made without any privilege.” Compl. at ¶ 29.

                        c.      Element 3 – Defendants Acted with Actual Malice and a Reckless
                                Disregard for the Truth.

        Defendants disingenuously argue that Plaintiff “has not even attempted to allege facts

that . . . could support a finding that The Times deliberately published a falsehood about him in

the column.” Defs. MTD at p. 30. Even a cursory review of the Complaint proves this statement

false. Moreover, whether Defendants published the false and defamatory statements with actual

knowledge of their falsity, or with reckless disregard of their truth, is a question of fact that

cannot properly be resolved on a motion to dismiss. See e.g., Hutchinson v. Proxmire, 443 U.S.

111, 120 n.9 (1979) (“actual malice” calls a defendant’s state of mind into question . . . and does

not readily lend itself to summary disposition”); Flowers v. Carville, 310 F.3d 1118, 1131 (9th

Cir. 2002) (observing that “malice” cannot properly be determined on a motion to dismiss).

        First, Plaintiff expressly alleges that “Defendants made and published false and

defamatory statements concerning Plaintiff Sheriff Arpaio by calling, representing and

publishing within this district, the nation and the world, with malice, that Plaintiff was directly

responsible for numerous abused, assaulted, and battered inmates during his time as Sheriff of

Maricopa County.” Compl. at ¶ 24 (emphasis added). Similarly, Plaintiff alleges that Defendants

published “with malice” that Plaintiff Arpaio was directly responsible for numerous inmate

deaths during his time as Sheriff of Maricopa County. Id. at ¶ 23. Moreover, Plaintiff alleges that

“these statements, made with malice, place Plaintiff in a false light that would be offensive to a

reasonable person[,]” id. at ¶ 42 (emphasis added), and that “Defendants acted with actual malice

insofar as they knew that the statements made against Plaintiff Arpaio were false and/or

recklessly disregarded their falsity.” Id. at ¶ 28.



                                                      10
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 18 of 35



       The Complaint also alleges a number of additional facts that support this allegation,

including the fact that “Defendants are aware of these prospective business relationships and

thus, given their malice and leftist enmity of Arpaio sought to destroy them with the publication

of the subject defamatory article.” Id. at ¶ 34. Importantly, even though constitutional malice,

proving that a statement was made with actual malice, has been defined as “with knowledge that

it was false or with reckless disregard of whether it was false or not,” New York Times v.

Sullivan, 376 U.S. 254 (1964), common law malice – ill will or one of its multiple variants – is a

typical, relevant factor in support of a constitutional malice finding.

       [T]he decisions have generally held that almost any evidence of common law
       malice may be relevant and admissible evidence on the constitutional actual
       malice issue – anger; hostility; retaliation or threats to “get” plaintiff; political
       partisanship; participation in a scheme to injure plaintiff; personal ill will;
       coercive purposes or blackmailing attempts; motive to suppress information or
       intimidate an opponent critical of defendant; economic motivation; sensationalism
       or “muckraking;” publication with full cognizance of the harm to the plaintiff or
       heedless of the consequences; prior attempts at deliberate falsification or
       omissions; a preconceived plan to discredit plaintiff; a preconceived view or slant.

David A. Elder, Defamation: A Lawyer’s Guide § 7:3, at 58-61 (1993) (emphasis added). As the

Restatement (Second) of Torts has recognized, such factors “assist in drawing of an inference

that the publisher knew that his statement was false or acted in reckless disregard of its falsity.”

Restatement (Second) of Torts § 580A, cmt. D (1977). “Recklessness may be found where there

are obvious reasons to doubt the veracity of the informant or the accuracy of his reports.” St.

Amant v. Thompson, 390 U.S. 727, 732 (1968). Plaintiff Sheriff Arpaio plainly pled that

Defendants had obvious reasons to doubt the veracity of their own statements. Plaintiff pled that

Defendants “knew that [their] statements made against Plaintiff Arpaio were false and/or

recklessly disregarded their falsity.” Compl. at ¶ 28. It comes as no surprise that Defendant New

York Times has a history of publishing slanderous and injurious articles concerning Plaintiff




                                                 11
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 19 of 35



Sheriff Arpaio in an attempt to “muckrake” and “get” him because of his conservative political

ideology. Defendant New York Times’ political partisanship and liberal bias know no reasonable

bounds;3 see Fiber Sys. Int’l v. Roehrs, 470 F.3d 1150, 1170 (5th Cir. 2006) (a “smear campaign

involving a calculated and relentless attempt by [one party] that will go to any lengths to destroy

[the other] was evidence of malice).

       Second, and as important, “[m]alice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b) (emphasis added). The standard

for notice pleading under Federal Rule of Civil Procedure 8(a)(2) only requires a complaint to

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). This standard is not onerous, and the “heightened” pleading standard that

Defendants would have this Court apply and which are applicable to some claims – such as fraud

– is not applicable to defamation, defamation per se, defamation by implication, tortious

interference with prospective business relations, or false light actions. A complaint need only

contain sufficient factual allegations that, accepted as true, state a claim for relief that is

“plausible,” i.e., that “allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 663. The complaint need not include

detailed factual allegations (although Plaintiff’s Complaint does), as long as the alleged facts are

3
  As just a few examples: Fortin, Jacey, A Guide to Joe Arpaio, the Longtime Sheriff Who
Escaped Strife, The New York Times, (Aug. 27, 2017), available at:
https://www.nytimes.com/2017/08/27/us/joe-arpaio-sheriff-pardon.html; The Editorial Board,
Voters Drive Sheriff Arpaio Out of Town, The New York Times, (Nov. 11, 2016), available at:
https://www.nytimes.com/2016/11/11/opinion/voters-drive-sheriff-arpaio-out-of-
town.html?module=inline; Lacey, Marc, Arpaio Is Criticized Over Handling of Sex-Crimes
Cases, The New York Times, (Dec. 9, 2011), available at:
https://www.nytimes.com/2011/12/10/us/sheriff-joe-arpaio-criticized-over-handling-of-sex-
crimes-cases.html?module=inline; Pena-Perez, Richard, Former Arizona Sheriff Joe Arpaio Is
Convicted of Criminal Contempt, The New York Times, (July 31, 2017), available at:
https://www.nytimes.com/2017/07/31/us/sheriff-joe-arpaio-convicted-
arizona.html?module=inline.

                                                12
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 20 of 35



sufficient to state a claim to relief above the speculative level and give the defendant fair notice

of what the claim is and the grounds upon which it rests.

       In Harte-Hanks Commc’ns., Inc. v. Connaughton, 491 U.S. 657 (1989), the U.S. Supreme

Court expressly recognized that motive is “supportive,” probative, and admissible evidence. Id.

at 666-68. Actual malice occurs when a defendant “made the false publication with a ‘high

degree of awareness of . . . probable falsity,’ or [] ‘entertained serious doubts as to the truth of

his publication.’” Id. at 667. Direct evidence of actual malice is not required. Rather, a “plaintiff

is entitled to prove the defendant’s state of mind through circumstantial evidence[.]” Id. at 668.

“[A]ll relevant circumstances surrounding the transaction may be shown . . . including threats,

prior or subsequent defamations, subsequent statements of the defendant, circumstances

indicating . . . ill will, or hostility between the parties, facts tending to show a reckless disregard

of the plaintiff’s rights . . .” Herbert v. Lando, 441 U.S. 153, 164 n.12 (1979) (recognizing

plaintiff will “rarely be successful in proving awareness of falsehood from the mouth of the

defendant himself”).

       An example of the importance of evidence of ill will and animosity where the defendant’s

motive played a part is explained in Ball v. E.W. Scripps Co., 801 S.W.2d 684 (Ky. 1990). There,

the defendant-newspaper’s pattern of “bias [and] hostility toward the plaintiff attorney-

prosecutor led the reporter to engage in a series of unethical practices reflecting a calculated

attempt to build a case of prosecutorial incompetence. Id. at 686-88. When he found court

records supporting his slant, the reporter noted “good cause” on them. Id. at 687. Among other

derelictions, he interviewed only parties hostile to the plaintiff, deliberately avoiding those who

could contradict the sources selected. Id. Undoubtedly and justifiably, “a preconceived story line

and/or a preconceived slant with an intent to discredit, disparage, and inculpate a plaintiff is clear




                                                  13
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 21 of 35



evidence of constitutional malice.” 4 Defendants published the false article to “discredit,

disparage and inculpate” Plaintiff Sheriff Arpaio.

       Moreover, when a plaintiff requests a jury trial, “[i]t is only when the court can say that

the publication is not reasonably capable of any defamatory meaning and cannot be reasonably

understood in any defamatory sense that it can rule as a matter of law, that it was not libelous.”

Levy v. American Mut. Ins. Co., 196 A.2d 475, 476 (D.C. 1964) (emphasis added); Weyrich v.

New Republic, Inc., 235 F.3d 617, 627 (D.C. Cir. 2001). “[I]f the language is capable of two

meanings, one actionable and the other not, it is for the jury to determine which of the two

meaning would be attributed to it by persons of ordinary understanding under the

circumstances.” Levy, 196 A.2d at 476. “[A] jury must determine whether these impressions

were actually conveyed, whether they were false, and whether the letters were motivated by

actual malice.” White, 909 F.2d at 525.

       Indeed, recognizing the role of the jury in determining actual malice, the U.S. Court of

Appeals for the Ninth Circuit held:

       We must attempt to discharge our constitutional responsibility to protect First
       Amendment values without unduly trenching on the fact- finding role of the jury
       and trial judge. We are mindful that in New York Times, Bose, and Harte-Hands,
       the Supreme Court was fashioning a process for reviewing the evidence which
       permits judicial protection of First Amendment values while still paying due
       deference to the fact-finding role of juries, and particularly the jury’s opportunity
       to observe the demeanor of the witnesses.

Newton v. National Broadcasting Co., 930 F.2d 662, 672 (9th Cir. 1990).

       To these points, Plaintiff Sheriff Arpaio requires and is entitled to discovery concerning

Defendants’ knowledge, internal processes, and intentions, as these are exclusively within

Defendants’ control and material to Plaintiff’s actual malice claim. In Herbert v. Lando, et al.,

4
  David A. Elder, Neville L. Johnson, and Brian A. Rishwain, Establishing Constitutional Malice
for Defamation and Privacy/False Light Claims When Hidden Cameras and Deception Are Used
by the Newsgatherer, 22 Loy. L.A. Ent. L. Rev. 327, 383 (2002).

                                                14
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 22 of 35



the U.S. Supreme Court held that defamation plaintiffs burdened with proof of actual malice are

entitled to discovery on a media defendant’s editorial process as a constitutional matter, the very

issue Defendants mistakenly argue has not been sufficiently pleaded. Herbert, 441 U.S. at 169,

175. Accordingly, dismissal prior to the completion of discovery on this point is premature and

inconsistent with Federal Rule of Civil Procedure 56. As in Herbert, discovery concerning the

internal mental processes of Defendants is warranted where “there is a specific claim of injury

arising from a publication that is alleged to have been knowingly or recklessly false.” Herbert,

441 U.S. at 174.

       Drawing all reasonable inferences in favor of Plaintiff, the Complaint alleges sufficient

facts to show that Defendants acted with both common law and actual malice. Defendants knew

that their statements concerning Plaintiff were false and misleading. The very nature of

Defendants’ statements reveals that they must have known the statements were false when they

published them. Defendants could not possibly have believed, or had any reason to believe that

Plaintiff Sheriff Arpaio’s “abuses” were “lethal” – that is, deadly. Defendants could not possibly

have believed, or had any reason to believe that he “beat” inmates; that he was responsible for

inmates who hanged themselves; that he was intentionally hiding information about other

inmates’ “unexplained” deaths; that he was a “terroriz[er]”; that he was a “true American

villain”; that he performed his government-elected work “not-so-legal[ly]”; that he “was a

disgrace to law enforcement”; and a “sadist” – that is, someone who derives pleasure, especially

sexual gratification, from inflicting pain or humiliation on others. As such, the Complaint is

consistent with Rule 8(a)(2) and therefore Defendants’ motion to dismiss must be denied.




                                                15
       Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 23 of 35



                      d.      Element 4 – The Statements are Actionable as a Matter of Law.

       Statements actionable as a matter of law, or per se defamatory statements, do not require

proof of pecuniary injury, because existence of injury is presumed from the fact of publication.

Moss v. Stockard, 580 A.2d 1011, 1033 n.40 (D.C. 1990).

               2.     Defamation Per Se

       A statement is considered defamatory per se when its defamatory character is apparent on

its face, such that it imputes (1) the commission of a criminal offense; (2) infection with a

loathsome communicable disease; (3) malfeasance or misfeasance in the discharge of duties of

employment; or (4) unfitness for one’s trade, profession or business. “In determining whether a

statement is defamatory, the court must focus on the predictable effect the statement has on those

who received the publication. An accusation of a criminal act is not a constitutionally protected

statement of opinion.” Mazur v. Szporer, 2004 U.S. Dist. LEXIS 13176, *9 (D.D.C. June 1,

2004). To accuse someone of a crime is libel per se. Johnson v. Johnson Publishing Co., 271

A.2d 696, 698 (D.C. 1970); see also Paul v. Davis, 424 U.S. 693, 697 (1976) (“imputing

criminal behavior to an individual is generally considered defamatory pe se, and actionable

without proof of damages”).

       In Moldea v. New York Times Co., 15 F.3d 1137 (D.C. Cir. 1994), an author wrote a book

about football and connections with organized crime. Id. at 1139. Defendant New York Times,

also a defendant in Moldea, wrote a review of the book that was adverse to the author and the

author filed suit alleging defamation. Id. The district court granted the newspaper’s motion for

summary judgment but on appeal, the court reversed, holding that the district court erred in

ruling that the newspaper’s review could not be defamatory as a matter of law. The court further

found that: (1) the newspaper attacked the author’s competence as a practitioner of his chosen




                                               16
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 24 of 35



profession; (2) some of the challenged characterizations of the book were sufficiently factual that

a jury could meaningfully determine their truth or falsity; and that (3) the accuracy of some of

the statements in the review were open to dispute, such that the court could not find that as a

matter of law a reasonable jury could find them false. Id. at 1140. The court found that an

“allegation that a journalist and author is ‘sloppy,’ or that his book’s portrayals of central events

are incorrect or misleading’ is capable of defamatory meaning in that it “would tend to injure

[plaintiff] is his chosen profession, investigative journalism.” Id. at 1143; see also Edmond v.

Am. Ed. Servs., 823 F. Supp. 2d 28, 35 (D.D.C. 2011) (finding that “[a] statement that a person

does not pay his debts timely . . . is capable of a defamatory meaning”). The publication must be

considered as a whole, in the sense in which it would be understood by the readers to whom it

was addressed.” Afro-American Publ’g Co. v. Jaffe, 366 F.2d 649, 655 (D.C. Cir. 1966). If a

statement is reasonably capable of any defamatory meaning then the Court cannot rule, as a

matter of law, that it was not defamatory. Weyrich, 235 F.3d at 627.

        Here, just as in Moldea, Defendants not only “attacked” Plaintiff Sheriff Arpaio’s

competence as a practitioner of his chosen profession – an elected law enforcement officer – but

also accused him of being a disgrace to law enforcement, a crook, a criminal, and worse.

Moreover, the characterizations that Defendants published are sufficiently factual that a jury

could determine their veracity. For example, it is either true or false that Plaintiff Arpaio is “a

sadist.” It is either true or false that his “abuses” were “lethal.” It is either true or false that he is

“a true American villain.” It is either true or false that he was “a disgrace to law enforcement.” It

is either true or false that he “beat[]” inmates and left them “battered on the floor to die.” These

are only a few examples. Finally, the accuracy of Defendants’ statements are open to dispute




                                                   17
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 25 of 35



such that a court cannot determine as a matter of law that a jury could not determine they are

capable of a defamatory meaning.

               3.      Defamation by Implication

       A statement can be defamatory either because of what is expressly stated or because of an

implied meaning. Defamation by implication “stems not from what is literally stated, but from

what is implied.” White v. Fraternal Order of Police, 909 F.2d 512, 518 (D.C. Cir. 1990).

Indeed, “District of Columbia law clearly contemplates the possibility that a defamatory

inference may be derived from a factually accurate news report.” Id. As a defamatory statement

may be made in indirect terms or by insinuation, the publication thereof must be construed as a

whole. “In doing so, the courts will not hunt for a strained construction in order to hold the words

used as being defamatory.” Cottell v. Smith, 299 Ga. 517, 523 (2016). “[A] defamatory

implication [occurs when a defendant] juxtaposes a series of facts so as to imply a defamatory

connection between them, or creates a defamatory implication by omitting facts . . . even thought

he particular facts are correct.” W. Page Keeton et al., Prosser and Keeton on the Law of Torts §

116 (Supp. 1988).

       In Wasserman v. Times, Inc., 424 F.2d 920 (D.C. Cir. 1970), for example, a plaintiff

attorney, the subject of an allegedly defamatory article, brought an action for defamation against

a magazine publisher. Id. at 921. The magazine published a photograph of seven men sitting at a

table in a restaurant. One of the men was the plaintiff attorney. Accompanying the photograph

was a brief article which referred to the occasion as a meeting even bigger than the famous

Appalachian meeting of top Cosa Nostra hoodlums. Id. at 921. The district court mistakenly

granted the publisher’s motion for summary judgment. On appeal, however, the court found that

the picture transformed innocuous professional conduct into conduct capable of being




                                                18
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 26 of 35



defamatory by failing to disclose that the photo depicting the group of Mafia hoodlums included

plaintiff’s lawyers, who were acting in a purely representational capacity. Id. at 921-22.

       Here, Defendants not only juxtaposed a series of facts that imply defamatory

connotations between them, but they also omit facts. Implied defamation is based on “false

suggestions, impressions and implications arising from otherwise truthful statements.”

Armstrong v. Simon & Schuster, 649 N.E. 825, 829 (N.Y. 1995). When Defendants maliciously

published, for example, that Plaintiff Sheriff Arpaio’s “reign of terror was medieval in its

brutality”, they are implying that Plaintiff Sheriff Arpaio is a barbaric and inhumane murderer.

The same is true when Defendants publish that inmates were “beaten, fed rancid food, denied

medical care . . . [and] left battered on the floor.” Comp.. at ¶ 15. Importantly, when Defendants

falsely published that “nearly half of all inmate deaths on his watch here never explained” they

are implying that Plaintiff Sheriff Arpaio not only killed or disposed of these inmates, but that he

actively hid the fact that he committed these atrocities. Not only are these statements untrue, but

also Defendants omit the facts that the people of Arizona elected and then reelected Plaintiff six

(6) times, from 1992 to 2012. Defendants omit the fact that Plaintiff served his country

honorably in the military has done more to crack down on illegal immigration than most anyone

else in the country. Just like in Wasserman, when Defendants maliciously published these

statements, they “transformed innocuous professional conduct into conduct capable of being

defamatory” by accusing him of murder and essentially leaving the impression that Plaintiff

Sheriff Arpaio walks around like a barbarian with a spiked club in his hand and indiscriminately

bludgeons people who get in his way.




                                                19
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 27 of 35



       C.      Plaintiff’s Independent Causes of Action Survive Because the Defamation
               Claims Survive.

               1.     Tortious Interference with Prospective Business Relations

       To establish a claim for tortious interference with prospective business relations under

District of Columbia law, a plaintiff need only show: (1) the existence of a valid business

relationship or expectancy; (2) knowledge of the relationship or expectancy on the part of the

defendant; (3) intentional interference including or causing a breach or termination of the

relationship or expectancy; and (4) resulting damage. Kimmel v. Gallaudet Univ., 639 F. Supp.

2d 34, 45 (D.D.C. 2009).

       In Kimmel v. Gallaudet Univ., 639 F. Supp. 2d 34 (D.D.C. 2009), a dean and tenured

professor sued her university for, inter alia, tortious interference with prospective business

relations. Id. at 39. The court denied defendants’ motion to dismiss because plaintiff sufficiently

alleged that defendants’ tortious interfered with her “valid business expectancy that she would be

able to teach, and possible also serve as an administrator.” She also contended that “agents and

employees . . . interfered . . . by spreading false and defamatory lies” and that “[a]t least three

potential sources of prospective employment have disappeared.” Id. at 45. “Although Kimmel

has not specifically named each alleged potential source of prospective employment or expressly

asserted that [defendants] had knowledge of these expectancies, reasonable inferences can be

drawn from Kimmel’s factual assertions that [defendants] acted intentionally, and notice

pleading does not require the complaint to specify the entities with whom she had an expectancy.

Id.; see also Browning v. Clinton, 292 F.3d 235, 243 (D.C. Cir. 2002).

       The facts here are even more persuasive than in Kimmel. Here, Plaintiff Sheriff Arpaio

has alleged “affirmative, intentional acts of interference” with his contracts, Nanko Shipping,

USA v. Alcoa, Inc., 107 F. Supp. 3d 174, 183 (D.D.C. 2015), and actually named those contracts.



                                                20
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 28 of 35



Plaintiff alleged he “has a prospective business relationship with the Republican National

Committee (“RNC”) and its National Republican Senate Campaign Committee (“NRSC”) which

is headquartered in Washington, D.C., as well as their affiliated political action committees and

entities and persons, including donors.” Compl. at ¶ 32. Plaintiff continues, “The RNC . . . in

conjunction with affiliated political action committees and entities and donors routinely provide

funding to Republican political candidates for their campaigns . . . Defendants are aware of these

prospective business relationships and thus, given their malice and leftist enmity of Arpaio

sought to destroy them with the publication of the subject Defamatory Article.” Id. at ¶¶ 33-34.

Consequently, Plaintiff’s tortious interference claim does not “rest[] on alleged inaction.” Id. at

183. To the contrary, Plaintiff expressly alleged that “Defendants published the Defamatory

Article to influence the RNC, the RNCC and affiliated political action committee and persons,

and other donors, to withhold funding for Plaintiff Arpaio’s 2020 political campaign by smearing

and destroying his reputation and standing in his law enforcement, government and political

community.” Id. at ¶ 35. “Plaintiff Arpaio has been harmed as to his reputation as ‘America’s

Toughest Sheriff’ and financially by the publication of the Defamatory Article.” Id. at ¶ 36.

       Plaintiff Sheriff Arpaio sufficiently pled tortious interference with prospective business

relations and Defendants’ motion to dismiss must be denied.

               2.     False Light

       “A ‘false light claim . . . requires a showing of: (1) publicity; (2) about a false statement,

representation or imputation; (3) understood to be of and concerning the plaintiff; and (4) which

places the plaintiff in a false light that would be offensive to a reasonable person.’” Doe v.

Bernabei & Wachtel, PLLC, 116 A.3d 1262, 1267 (D.C. 2015) (quoting Bean v. Gutierrez, 980

A.2d 1090, 1094 (D.C. 2009).




                                                21
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 29 of 35



       In Benz v. Wash. Newspaper Publ’g Co., LLC, 2006 U.S. Dist. LEXIS 71827 (D.D.C.

Sept. 29, 2006), a producer from CNN claimed that defendant Washington Enquirer had stated

that she had been “linked romantically with power players” and that she had “hooked up” with a

“porn king.” Id. at n. 5. The court found that plaintiff could proceed on her claim for false light

because, inter alia, the published statements would be highly offensive to a reasonable person.

Id. at 20. “Those articles, which implied that plaintiff, a professional, single woman in her 30s,

used her job in the media to obtain romantic and sexual relationships with ‘power players’ for

personal gain . . . would be highly offensive to a reasonable person.” Id.

       Similarly, in White v. Fraternal Order of Police, 909 F.2d 512 (D.C. Cir. 1990), the

defendant published articles that stated the true facts that the plaintiff, a police captain, tested

positive for marijuana, and that a second drug test, which was “transported under irregular

circumstances,” produced negative results. Id. at 514. The plaintiff asserted that these statements

falsely suggested that he used drugs. Id. at 516. The court held that if a communication, read in

context, is “materially true” and “supplies additional, affirmative evidence suggesting that the

defendant intends or endorses the defamatory inference,” then it will rise to the level of

actionable defamation. Id. at 520. Indeed, “[p]ublicity that is actionable in a false light claim

generally will be actionable in defamation as well.” Moldea, 15 F.3d at 1151.

       Here, just as in Benz and White, Defendants falsely place Plaintiff Sheriff Arpaio in a

false light that would be highly offensive to a reasonable person. Plaintiff did not run his jail as a

“reign of terror that was medieval in its brutality.” Compl. at ¶ 15. He did not “terroriz[e]

immigrant neighborhoods.” He did not abuse inmates so severely that they died. He did not beat

inmates and let them die, battered, on a floor. He is not a “disgrace to law enforcement” or a

“sadist masquerading as a public servant.” Id. at ¶ 17. Virtually every line in Defendant’s false,




                                                 22
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 30 of 35



misleading and defamatory article is susceptible of placing Plaintiff Sheriff Arpaio in a false

light and they should be held accountable for their intentional and vicious attacks.

       D.      Defendants’ False and Defamatory Statements are not Non-Actionable
               Opinion Because the Connotations Defendants Publish Are Sufficiently
               Factual to be Susceptible of Being Proved True or False.

       Defendants attempt to shield themselves from liability by claiming that their offending

conduct constitutes protected opinion as a matter of law. Defs. MTD at p. 40. But, the U.S.

Supreme Court rejected the doctrine of constitutionally protected opinion. Milkovich v. Lorain

Journal, 497 U.S. 1 (1990) (holding that there exists not separate constitutional protection for

statements of opinion).

       In Milkovich, a local newspaper wrote a story about the actions of a local court in

overturning athletic probation and ineligibility orders issued against a local high school wrestling

team by the State’s High School Athletic Association. Central to the story was testimony

provided by a local high school wrestling coach regarding his team’s involvement in an

altercation at a wrestling coach regarding his team’s involvement in an altercation at a wrestling

match with another team and the subsequent decision by the Court to overturn the athletic

association’s probation and ineligibility orders on due process grounds. A sports columnist for

the local newspaper published an article titled “Maple beat the law with the ‘Big Lie.’” In the

article the columnist stated:

       Anyone who attended the meet, whether he be from Maple Heights, Mentor, or
       impartial observer, knows in his heart that Milkovich and Scott lied at the hearing
       after each having given his solemn oath to tell the truth.

       But they got away with it.

       Is that the kind of lesson we want our young people learning from their high
       school administrators and coaches?

       I think not.



                                                23
            Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 31 of 35




Id. at 5.

        The U.S. Supreme Court concluded that the use of strongly worded opinion in the case

before it, that is, that “Maple beat the law with the ‘Big lie’” implied the existence of undisclosed

defamatory facts that Milkovich had in fact committed perjury and that the “connotation” that

Milkovich committed perjury is sufficiently factual to be susceptible of being proved true or

false. The high Court reversed the lower court’s finding that the opinion at issue did not

constitute actionable defamation. Again, not all of the statements in an allegedly defamatory

article need be false or defamatory, and the defamatory article need not expressly state the

defamatory falsehood. “The dispositive question . . . becomes whether a reasonable factfinder

could conclude that the statements in the . . . column imply an assertion that petition Milkovich

perjured himself in a judicial proceeding.” Id. at 19. (emphasis added). As the U.S. Supreme

Court did, the Court here must “assess[] the ‘clear impact,’ ‘general tenor,’ and ‘impression’

created by the statements in the column.” Id. at 21. Thus, even though the words of the news

article in Milkovich did not explicitly state that the plaintiff perjured himself, the U.S. Supreme

Court concluded that the average reader of the column “would be left with just such an

impression.” Id.

        Following Milkovich, courts are to assess whether the defamatory description of the

plaintiff that is at issue “reasonably implies” the alleged defamatory meaning and if so, whether

the Defendants’ accusation about plaintiff is capable of being proven false. Flamm v. American

Ass’n of University Women, 201 F.3d 144, 151 (2nd Cir. 2000). Clearly, Defendants’ defamatory

statements accusing Sheriff Arpaio of being a sadist, a murderer, and worse constitute actionable

defamation as Defendants’ statements are expressions of defamatory facts and imply the

existence of undisclosed defamatory facts which can be proven false. Indeed, even any statement



                                                 24
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 32 of 35



that a person or business is a criminal, even one expressed as an opinion, can amount to

actionable defamation not protected by the First Amendment. Sigal Constr. Corp. v. Stanbury,

586 A.2d 1204, 1209 (D.C. 1991).

       The impression that Defendants maintain is that Plaintiff is a cold-hearted, and brutal

sadist who has no respect for human life. Such statements reasonably imply that Plaintiff

murders inmates for sport. Defendants do not address the express and implied defamatory

connotations which Plaintiff Sheriff Arpaio alleges were communicated by Defendants. Instead,

Defendants attempt to assert, without basis, that blanket protection from liability is extended to

opinion. No such protection exists nor could it exist after Milkovich. In this regard, Justice

Rehnquist stated:

       If a speaker says, ‘In my opinion John Jones is a liar,’ he implies a
       knowledge of facts which lead to the conclusion that Jones told an untruth.
       Even if the speaker states the facts upon which he bases his opinion, if those
       facts are either incorrect or incomplete, or if his assessment of them is
       erroneous, the statement may still imply a false assertion of fact. Simply
       couching such statements in terms of opinion does not dispel these notions; and
       the statement, ‘In my opinion Jones is a liar,’ can cause as much damages to
       reputation as the statement, ‘Jones is a liar.’ As Judge Friendly aptly stated: ‘[It]
       would be destruction of the law of libel if a writer could escape liability for
       accusations of [defamatory conduct] simply by using, explicitly or implicitly, the
       words ‘’I think.’

Milkovich, 497 U.S. at 18-19 (emphasis added). “Opinions are actionable if they imply a

provably false fact or rely upon stated facts that are provably false.” Guilford, 760 A.2d at 597.

The Defendants’ statements that it is their opinion that Plaintiff Sheriff Arpaio beats and murders

inmates in his jail does not by any stretch of the imagination negate the impression that

Defendants’ statements are founded in fact. “Rigging or slanting the news is a most henious [sic]

act against the public interest – indeed there is no act more harmful to the public’s ability to

handle its affairs.” Galloway v. FCC, 778 F.2d 16, 19-20 (D.C. Cir. 1985); see also Saenz v.




                                                25
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 33 of 35



Playboy Enterprises, Inc., 841 F.2d 1309, 1317 (7th Cir. 1988) (the Court did not believe “that a

publisher may, without impediment of law, trammel a public official by ‘surreptitious and

insidious implication’ under the pretense of governmental critique”).

       Indeed, the First Amendment cannot be used as an “impenetrable barrier” to foreclose

inquiry where there is a “specific claim of injury from a publication that is alleged to have been

knowingly or recklessly false,” i.e., “actual malice.” Herbert, 441 U.S. at 174. As in Herbert,

Lando’s claim of editorial privilege was rejected because it would impermissibly increase the

burden on libel plaintiffs to demonstrate actual malice, and likely inhibit their ability to do so. Id.

at 170 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 285-86 (1964)) (“To erect an

impenetrable barrier to the plaintiff’s use of such evidence on his side of the case is a matter of

some substance, particularly when defendants themselves are prone to assert their good-faith

belief in the truth of their publications, and libel plaintiffs are required to prove knowing or

reckless falsehood with ‘convincing clarity.’”). “[It] would be destructive of the law of libel if a

writer could escape liability for accusations of [defamatory conduct] simply by using, explicitly

or implicitly, the words “I think.” Milkovich, 497 at 19. Likewise, “[t]hose charged with alleged

defamation cannot, by their own conduct, create their won defense.” Hutchinson, 443 U.S. at

111. Defendants cannot rely on their own defamatory article as evidence of its opinion.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff Sheriff Arpaio respectfully requests that this Court

deny Defendants’ motion to dismiss in its entirety. Plaintiff asks this honorable Court to step in

and dispel the notion that these larger-than-life media conglomerates are untouchable; hold them

accountable for their wrongdoings and send a message to other politically biased, multi-billion




                                                  26
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 34 of 35



dollar news organizations that maliciously defaming someone with adverse political views

cannot and will not be tolerated.

       Plaintiff respectfully requests oral argument.

Dated: February 8, 2019                                 Respectfully submitted,

                                                         /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        FREEDOM WATCH, INC.
                                                        D.C. Bar No. 334581
                                                        2020 Pennsylvania Ave. NW, Suite 345
                                                        Washington, D.C. 20006
                                                        Tel: (310) 595-0800
                                                        Email: leklayman@gmail.com




                                                27
        Case 1:18-cv-02387-APM Document 11 Filed 02/08/19 Page 35 of 35



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of February 2019, a copy of the foregoing

opposition to Defendants’ motion to dismiss was filed and served by electronic filing upon

counsel listed on the Notice of Electronic Filing.



                                                     /s/ Larry Klayman
                                                     Larry Klayman




                                                28
